IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42805

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 678
                                               )
       Plaintiff-Respondent,                   )   Filed: October 28, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
SANDY KEVIN NANNEY,                            )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Steven J. Hippler, District Judge.

       Judgment of conviction and unified sentence of thirty years with five years
       determinate for arson, and concurrent unified sentence of seven years with two
       years determinate for malicious injury to property, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Sandy Kevin Nanney was found guilty of one count of arson in the third degree; two
counts of malicious injury to property (one a felony and one a misdemeanor); and a persistent
violator enhancement. Idaho Code §§ 18-804. 18-7001(2), 18-7001, and 19-2514. The district
court sentenced Nanney to a unified sentence of thirty years with five years determinate for the
arson charge, and a concurrent unified sentence of seven years with two years determinate for the
malicious injury to property charges. Nanney appeals asserting that the district court abused its
discretion by imposing excessive sentences.


                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Nanney’s judgment of conviction and sentences are affirmed.




                                                   2